Citation Nr: 9931059	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1968 to May 1971.  

By rating action in July 1985, service connection was denied 
for a psychiatric disorder secondary to exposure to 
herbicides.  The veteran was notified of this decision and 
did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 decision by the RO.  
A personal hearing before the RO was conducted in November 
1993.  In September 1995, a hearing was held at the RO before 
Eugene O'Neill, who was a member of the Board designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(a) (Supp. 1999).  At that time, the 
veteran withdrew the issues of service connection for 
peripheral neuropathy and cysts due to exposure to Agent 
Orange, and an increased rating for service-connected 
cystitis.  Subsequently, the Board member conducting the 
hearing passed away.  The veteran was offered an opportunity 
for another hearing in September 1997, but declined.  The 
Board remanded the appeal to the RO for additional 
development in January 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's personnel records indicate that he was assigned 
to the 160th Heavy Equipment Maintenance Company (160th HEM 
Co) as an Instrument Repairman (and later, a Senior 
Repairman, 41C20) while serving in Vietnam from December 1968 
to December 1969.  The veteran was not authorized to wear the 
Combat Infantry Badge and did not receive any awards or 
decorations denoting combat.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis referable to any 
psychiatric problems.  The veteran specifically denied any 
history of depression or excessive worry, nervous trouble of 
any sort, frequent trouble sleeping, or frequent or 
terrifying nightmares on his Report of Medical History for 
separation from service in March 1971, and affirmed that 
there had been no change in his medical condition in a 
statement in May 1971.  He also denied having received 
medical treatment or consultation in the previous five years, 
and his psychiatric status on examination at separation was 
normal.  

When examined by VA in March 1985 for purposes of determining 
eligibility for treatment for Agent Orange exposure, the 
veteran reported that his appetite was good and that there 
were no changes in his psychiatric outlook.  The veteran 
indicated that he had difficulty sleeping and, even when he 
got a good nights sleep, he was fatigued and tired most of 
the time.  He reported that this was a problem for the past 4 
to 5 years and that for one year, he could not sleep without 
a gun nearby.  

On VA psychiatric examination in November 1993, the veteran 
stated that he thought he had PTSD.  He reported 
sleeplessness and that he was under a lot of stress at work.  
He stated that he was thinking of Vietnam a lot more now than 
before; that he didn't like crowds, and that he was jumpy 
when startled or when waking up from sleep.  The veteran 
reported that he had a hard time adjusting when he came back 
from Vietnam, and that was why he re-enlisted for another two 
years.  He worked for one year at a small factory after his 
discharge from service.  After being laid off from that job, 
he found work with a chemical plant where he has been 
employed for the past 23 years.  

On mental status examination, the veteran was neatly and 
appropriately dressed.  He was alert, calm, and pleasant to 
talk with.  His mood was neutral and his range of effect was 
good.  His speech was coherent and relevant.  The veteran 
reported that he thought he had gotten over Vietnam until two 
years ago when he filed this claim with the VA.  He reported 
that thinking about his experiences in Vietnam brought back a 
lot of bad memories, and that he was now bothered by them.  
The incident that bothered him most was his first day in 
Vietnam when he and other new recruits had to clean up a 
barracks that had been hit by artillery fire the night 
before.  The veteran stated that they found body parts during 
the clean up.  (The second page of this report was apparently 
lost or misplaced.  The veteran was re-examined by the same 
psychiatrist in June 1994, and the findings are report 
hereinbelow.)  

The veteran was interviewed by a licensed clinical social 
worker from the VA in May 1994.  At that time, the veteran 
reported that he was a shift supervisor at a plant where he 
had worked since shortly after he was discharged from 
service.  He stated that he enjoyed his work and got along 
well with the people there.  He was married for more than 20 
years and described his wife as the one abiding thing in his 
life since coming home from Vietnam.  She keeps him out of 
trouble and on the straight and narrow.  The veteran reported 
that he had not drank alcohol in over 20 years and had never 
taken drugs.  The veteran described his most memorable 
traumatic experience in Vietnam occurred on his first day in 
country when he and others had to clean up a barracks that 
had been rocketed the night before.  There he found some body 
parts.  Another painful incident was the death of his 
replacement shortly before the veteran was scheduled to 
return to the States.  This caused the veteran a lot of 
anxiety as he had to stay in Vietnam two more weeks until 
another replacement could be brought in.  The veteran also 
reported having a lot of anxiety when he had to ride in 
convoys through an area that was known for ambushes.  The 
veteran reported that he did not see any of his friends or 
fellow soldiers killed and did not directly kill anyone, but 
he did see a few dead civilians.  

The veteran reported that he worked the "6 - 6 evening 
shift" and was able to sleep 6 hours at a time during the 
day, but that he did not get much sleep at night.  He denied 
having any nightmares, or any that he could remember, and 
that he was able to get up when he had to.  He described his 
appetite as good, and reported that he had a short temper.  
The things that bothered him most were "lazy attitudes" of 
people with whom he worked.  The veteran also reported that 
he was bothered by a particular intrusive thought involving a 
Vietnamese man he came upon who basically had a face and no 
head, and the rest of his body was smashed to pieces.  The 
veteran reported problems with concentration and focus, and 
that his mind wandered, but denied having any flashbacks.  
The veteran reported that he dealt with intrusive thoughts by 
keeping himself busy working, or by drawing or woodworking 
during his free time.  He stated that there weren't any 
activities that he was afraid to do.  The veteran reported 
that his greatest worry was the safety of his children, and 
that he tended to be very protective of them.  

On mental status examination, the veteran was casually 
dressed and on time for the interview, but was tired because 
he had just gotten off a 12-hour shift.  His mood was 
somewhat anxious and his affect was normal and appropriate.  
His concentration during the interview was good, but he 
described having problems with it in other areas of his life.  
His insight and judgment were fair, and his speech was clear 
and coherent.  The veteran was alert and well oriented.  He 
stated that his short-term memory was extremely poor, but 
that his long-term memory was much better.  The veteran 
indicated that he had some passive death wishes, but had 
never gotten so far as to make a plan to harm himself.  He 
was cooperative during the interview and his manner was 
described as somewhat inhibited.  

The social worker noted that the veteran was hypervigilant 
and hyper-aware.  The veteran reported that he felt in danger 
most of the time and that he could sleep without a gun.  The 
veteran was irritable and felt estranged from other people, 
and his sense of his own identity was very diffuse.  The 
veteran had problems with concentration, focus, and attention 
span, and experienced intrusive thoughts.  The social worker 
concluded that the veteran stayed compulsively busy and 
distracted in order to keep all of his symptoms of PTSD under 
control.  

When examined by VA in June 1994, the examiner noted that he 
had evaluated the veteran in November 1993, but that a 
complete copy of the report was misplaced or lost.  The 
veteran reported sleeplessness and that he had too much 
stress at work.  He worried all the time that something bad 
was going to happen, such as an accident or something, and 
that he awoke startled and on the lookout.  The veteran 
stated that he listens very carefully and scans the 
environment, and that he thinks of Vietnam a lot more now 
than before.  He said that he thought he had buried 
everything until he spoke to a VA counselor who talked to him 
about his Vietnam experiences.  The veteran reported that he 
was now remembering a lot more and that it was disturbing to 
him.  The veteran indicated that he did not like crowds and 
was tense when around them.  He also reported that for the 
first time last month, he woke up screaming and thrashing 
around from a nightmare, but could not remember the content.  
The veteran stated that he never had any nightmares that he 
could remember coming out of since right after service.  

The veteran's occupational history included working for a 
chemical plant for the past 23 years.  He was the shift 
supervisor for the past several years.  The veteran reported 
that he was having considerable problems on the job because 
of his tendency to worry about his men and that "something 
might happen to them, accident or something."  The veteran 
reported being married and having three children.  He 
described his marriage as doing very well, and he denied any 
problems other than the "usual arguments."  

On examination, the veteran was neatly and appropriately 
dressed.  He was a very pleasant, soft spoken, and mild 
mannered gentleman who showed some anxiety during the 
interview and showed good range of affect.  He was coherent 
and relevant in his speech, and there were no delusions, 
obsessions, word salad, or illusions.  He denied ever having 
any hallucinations.  The veteran was well oriented and his 
memory was intact.  He was able to interpret proverbs 
correctly and his judgment was good.  The veteran reported 
that his thoughts of Vietnam began to surface over the past 
four years since he started seeing a VA counselor who had 
encouraged him to apply for disability on the basis of his 
PTSD.  One incident that has persisted and bothered him the 
most occurred on his first day in Vietnam when he and others 
had to clean up a barracks that had been shelled the night 
before (described above).  The diagnoses included PTSD, 
chronic, moderate, characterized by intrusive thoughts, 
flashbacks, nightmares, withdrawal from people, numbing of 
emotions resulting from experiencing extreme stress of war.  
The examiner noted that the veteran's disability was related 
to his social functioning, his inability to enjoy people's 
company and a tendency to avoid them because of unpleasant 
feelings.  There seemed to be minimal impairment of his 
ability to function in a job situation.  

The veteran also testified at a personal hearing before a 
member of the Board sitting in Wilmington, Delaware in 
September 1995.  The veteran's testimony was essentially the 
same as provided at the earlier hearing at the RO.  The 
veteran described an incident that occurred on his first day 
in Vietnam when he had to help clean up a barracks that had 
been destroyed by mortar fire the night before.  The veteran 
reported that he found fingers and a laced boot with blood on 
it, and that this "really scared" him.  He also stated that 
he was he was there for two Tet offenses and came under fire 
numerous times.  The veteran reported that he had turned down 
promotions several times over a ten year period at the 
chemical plant where he worked for the past 25 years, because 
he did not want to deal with the stress of being responsible 
for other people, and finally accepted a promotion to 
supervisor about five years ago.  The veteran felt that the 
pressure of his responsibilities as a supervisor caused him 
to bring back memories of Vietnam in the same way that he 
worried about others during the war.  At the hearing, the 
veteran also submitted copies of treatment records from a 
private licensed counselor showing treatment from August to 
October 1994 for problems related to stress and PTSD, and a 
written statement describing his experiences during his 
temporary assignment escorting a civilian fire control 
instruments inspector to various artillery emplacements in 
Vietnam.  

In a letter received in February 1998, the veteran, 
responding to the RO request for stressor information for 
development by USASCRUR, provided additional information 
about his service in Vietnam and the various duty assignments 
and events to which he was exposed.  The information 
contained in the letter was previously described in other 
correspondence and/or psychiatric examination reports of 
record.  

A letter to a private psychiatrist, L. J. Sesso, M.D., who 
the veteran reported had treated him beginning in 1995 was 
returned by the U.S. Postal Service and marked undeliverable 
as addressed with no forwarding address on file.  

In a letter received in May 1998, the veteran indicated that 
he could not provide any additional evidence as to specific 
stressor events in service.  

Copies of Morning Reports from the 90th Replacement Battalion 
(the veteran's initial unit assignment on arriving in 
Vietnam) for the period November 24 to December 14, 1968, 
were received from the National Personal Records Center 
(NPRC) in June 1998.  These reports do not show any 
causalities were incurred during this time period.  

A letter, with enclosures, from the Director of the Center 
for Unit Records Research, USASCRUR, was received in June 
1999.  The report indicated that it could not document that 
the veteran assisted with cleaning a building that had been 
hit by enemy fire.  The report indicated that additional 
research of specific combat incidents, including convoy 
attacks and casualties, could be undertaken if the veteran 
was able to provide more detailed information about these 
events.  


Analysis

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Under the criteria in effect prior to March 7, 1997, the 
following regulations were in effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The proposed regulations provide as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

As an initial matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  The 
veteran has a medical diagnosis of the disability; there is 
lay evidence of stressors in service, which are presumed 
credible for the purpose of determining whether his claim is 
well-grounded; and a medical professional has connected his 
current disability to his service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran has been afforded VA examinations, and 
the RO has obtained a report from USASCRUR.  The veteran also 
provided testimony at a personal hearing at the RO in 
November 1993, and before a member of the Board sitting at 
the RO in September 1995.  Therefore, the Board finds that 
the record is complete and that there is no further duty on 
the part of VA to assist the veteran in developing his well-
grounded claim, as mandated by 38 U.S.C.A. § 5107(a).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  As noted above, the evidentiary record 
includes several diagnosis of PTSD.  However, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor, and the veteran's lay testimony 
regarding stressors is insufficient, standing alone, to 
establish service-connection.  Moreau v. Brown, 9 Vet. 
App. 389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).  

The two major precipitating events the veteran claims caused 
his PTSD symptoms involved findings fingers and a laced boot 
covered in blood being on his first day in Vietnam when he 
and others were detailed to clean up a barracks that had been 
shelled the night before.  The other major incident occurred 
when he was assigned to escort a civilian to inspect 
artillery sites and the convoy he was in came under small 
arms fire.  The veteran reported that there were no American 
casualties, but that several Vietcong were killed, and that 
he had to help drag the dead bodies to the side of the road.  
The veteran also asserts that his unit came under small arms 
fire during two Tet Offensives and that he was in constant 
fear of attacks from the enemy.  

An attempt was made by the RO to obtain independent 
verification of the stressor incidents from the USASCRUR.  
However, a response from that agency in June 1999 indicated 
that they were unable to confirm the veteran's claimed 
stressors.  The report indicated that incidents, such as 
cleaning a barracks after a mortar attack, could not be 
verified.  As to convoy attacks, the report indicated that 
further research could be conducted if the veteran were able 
to provide more specific information.  The veteran indicated 
in a letter in April 1998 that he could not furnish any 
additional information beyond that which he already offered.  

The representatives argues that the Board should find that 
the veteran engaged in combat with the enemy based on his 
service personnel records that show he participated in two 
combat campaigns, and that his testimony alone was sufficient 
to establish that his claimed stressors actually occurred.  
As a general matter, evidence of participation in an 
"operation" or "campaign" does not, in itself, establish 
that a veteran engaged in combat.  The ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  The 
veteran testified that during the Tet Offensive, he was in a 
bunker within the compound, and that his unit "had no 
problems."  (T-p.12).  Although the veteran testified that 
he was in Vietnam during two Tet Offenses, his personnel 
records reflect only one, in 1969.  In any event, the veteran 
testified that during the second offensive, his unit was not 
". . . under a serious attack."  (T-12).  The veteran 
testified in November 1993 that he was not directly involved 
in actual combat and  that he did not witness the death or 
wounding of any GI's while in Vietnam.  (T-p. 15,16).  

There is no evidence of record that verifies that the veteran 
was exposed to situations involving combat with the enemy nor 
was he awarded any medals for valor.  The evidentiary record 
indicates that the veteran was in Vietnam for approximately 
12 months and was assigned to an equipment maintenance 
company as an Instrument Repairman.  As such, his duties were 
not combat related.  The Board recognizes that the USASCRUR 
report indicated that there was combat activity within the 
area of operations of his command; however, there is no 
objective evidence that the veteran himself was involved in 
combat with the enemy.  Moreover, the veteran testified that 
he never actually participated in combat with the enemy, and 
that he never killed anyone or saw anyone killed in combat.  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's official service records do not verify 
the alleged stressors, and he has not provided detailed 
information, as requested by the RO on several occasions, 
which could be used to attempt verification of alleged 
stressors through USASCRUR or unit records.  Without such 
information, there is nothing the VA can do to assist with 
verification of stressors.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Furthermore, there is no medical evidence of a clear 
diagnosis of PTSD based on any recognized stressor and the 
constellation of symptoms associated with that disorder.  
Inasmuch as there is no credible supporting evidence to 
corroborate the occurrence of the alleged stressors, the 
claim must be denied. 


ORDER

Service connection for PTSD is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

